UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 26, 2015 RELM Wireless Corporation (Exact name of registrant as specified in its charter) Nevada 001-32644 59-34862971 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including areacode: (321) 984-1414 N/A Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced, on September 24, 2015, the Board of Directors (the “Board”) of RELM Wireless Corporation (the “Company”) appointed Mr. Timothy W. O’Neil, one of the Company’s current directors, as the Chairman of the Board, replacing Mr. James R. Henderson as Chairman, effective immediately.On September 26, 2015, Mr. Henderson notified the Board of his resignation, effective immediately.On September 27, 2015, Messrs. Ryan Levenson and Ben Rosenzweig resigned, effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION Date: September 28, 2015 By: /s/William P. Kelly William P. Kelly Executive Vice President and Chief Financial Officer
